Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 1 of 9 PageID #: 3213



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

                                                                   ECF CASE
 ADAN ABREU,
                                                                   Docket No.: 15-CV-58 (SIL)
                          Plaintiff,

                - against -

 VERIZON NEW YORK, INC.; DAVID LUCAS,
 THOMAS BOLGER, and RICHARD FRANCIS,

                          Defendants.
---------------------------------------------------------------X




DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR RECONSIDERATION




             GREENBERG TRAURIG, LLP                                 SEYFARTH SHAW LLP
                   Alan Mansfield                                         Howard M. Wexler
                   Stephen L. Saxl                                        Paul H. Galligan
                   William Wargo                                          Meredith-Anne M. Berger
               200 Park Avenue                                        620 Eighth Avenue, 32nd Floor
               New York, NY 10166                                     New York, NY 10018-1405
               Tel.: (212) 801-9200                                   Tel.: (212) 218-5500
               Fax: (212) 801-6400                                    Fax: (212) 218-5526
               mansfielda@gtlaw.com                                   hwexler@seyfarth.com
               saxls@gtlaw.com                                        pgalligan@seyfarth.com
               wargow@gtlaw.com                                       mberger@seyfarth.com
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 2 of 9 PageID #: 3214



                                                    TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 3

          A.         Plaintiff Fails To Identify Any Controlling Authority Overlooked By The
                     Court. ...................................................................................................................... 3

          B.         Other Courts Have Issued Conditional Remittitur Orders For “Zero
                     Damages.” ............................................................................................................... 5

          C.         Defendants Did Not Seek The Remedy Requested By Plaintiff............................. 6

CONCLUSION ............................................................................................................................... 7




                                                                        i
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 3 of 9 PageID #: 3215



       Defendants Verizon New York, Inc., David Lucas, and Richard Francis (collectively, the

“Defendants”) respectfully submit this memorandum in opposition to Plaintiff’s Motion for

Reconsideration of the Portion of the March 25, 2020 Memorandum and Order (the “Court’s

Order”) That Vacated the Jury’s Award of Punitive Damages and Remitted It to Zero Without

Granting a New Trial On This Issue Alone (“Motion”).

                                       INTRODUCTION

       Plaintiff’s Motion fails to meet the strict standard for reconsideration of a court’s order

and, therefore, should be denied. United States v. Nkanga, Case No. 18-CR-713 (JMF), 2020 U.S.

DIST. LEXIS 61456, at *2 (S.D.N.Y. April 7, 2020) (motion for reconsideration held to a strict

standard). The grounds that can justify reconsideration “are an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(internal quotation marks and citation omitted). After reciting those requirements (Plaintiff’s

Memorandum [ECF 113-1] (“Pl. Mem.”) at 2), Plaintiff does not invoke any of those grounds.

       Plaintiff does not point to any intervening change in the law or new evidence. Thus,

Plaintiff presumably intends to argue that the portion of the Court’s Order conditionally remitting

punitive damages to zero constituted “clear error.” In order to demonstrate clear error, however,

Plaintiff must point to “controlling decisions or data that the court overlooked….” Law Offices of

Marcia E. Kusnetz, P.C. v. Richgat, 783 Fed. Appx. 11, 13 (2d Cir. 2019) (internal quotation marks

and citation omitted, emphasis added); accord Blakely v. Lew, 607 Fed. Appx. 15, 18 (2d Cir.

2015). Plaintiff fails to identify any controlling Second Circuit or Supreme Court authority (or

factual data) overlooked by the Court, and thus fails to demonstrate any cognizable basis for

reconsideration.




                                                1
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 4 of 9 PageID #: 3216



         Plaintiff argues that having conditionally remitted the amount of compensatory damages

and vacated the jury’s punitive damages verdict—rulings as to which Plaintiff is not seeking

reconsideration (Pl. Mem. at 1 n. 1, 4)—the Court was compelled to order a new trial on only the

issue of punitive damages prior to offering Plaintiff the choice of accepting the remitted amounts.

According to Plaintiff, the Court’s Order conditionally remitting the award of punitive damages to

zero and offering Plaintiff the choice between a new trial on damages or accepting the remitted

amounts was error because it supposedly did not offer Plaintiff a real choice. But the Court did

offer Plaintiff a choice. Plaintiff appears to contend that he is entitled to a new trial on punitive

damages before electing whether to accept the remitted amounts for actual and compensatory

damages and a potential punitive damages award (or remitted punitive damages award). Not

surprisingly, in support of this proposition, Plaintiff does not cite any authority (controlling or

otherwise) overlooked by the Court. To the contrary, there is ample precedent for a trial court

reducing an award or a portion of an award to zero, and offering the plaintiff the option of accepting

the remitted award (including an amount of zero) or a new trial on damages. Here, the Court

offered Plaintiff the choice between $238,419 and a new trial. The fact that Plaintiff might prefer

a different choice than the one offered by the Court does not mean that he does not have a real

choice, let alone a choice constituting “clear error” compelling reconsideration of the Court’s

Order.

         Plaintiff attempts to buttress his argument by claiming, in effect, that he is merely arguing

for the relief supposedly requested by Defendants in their post-trial motion. Plaintiff implies that

Defendants requested a new trial solely on punitive damages if the Court vacated the punitive

damages award. (Pl. Mem. at 3). Defendants, however, never requested a punitive damages-only




                                                  2
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 5 of 9 PageID #: 3217



retrial. Instead, Defendants sought a new trial on all issues, including liability. 1 Thus, while

Defendants sought more than the relief granted by the Court’s Order, nothing in Defendants’ post-

trial briefs supports Plaintiff’s wish to be able to select a punitive damages-only retrial and then

decide whether to accept the remitted actual and compensatory awards or to restart the process all

over again.

                                           ARGUMENT

A.     Plaintiff Fails To Identify Any Controlling Authority Overlooked By The Court.

       The Court’s Order vacated the punitive damages award because the verdict sheet did not

differentiate among the Defendants and “without a differentiated verdict, it is impossible to know

whether the jury meant to punish [Defendants] Francis, Lucas and Verizon, or only Francis and

Lucas but not Verizon, the latter being a legally supported result from the same evidence

presented.” (Court’s Order [ECF No. 112] at 67). The Court granted Defendants’ motion for

remittitur and reduced actual damages from $55,000.00 to $38,419.00, compensatory damages

from $750,000.00 to $200,000.00, and punitive damages from $1,850,000.00 to $0.00. The Court

presented Plaintiff with the option of accepting the remitted award in its entirety or a new trial as

to damages only.

       Plaintiff does not seek reconsideration of the vacatur of the punitive damages award

(entitlement and amount) or the Court’s remittitur of the actual and compensatory damages award.



1
  Defendants have not moved for reconsideration of the Court’s Order, but reserve all rights to
appeal the Court’s denial of their motion for judgment as a matter of law pursuant to Rule 50, Fed.
R. Civ. P., and the Court’s denial of their motion for a new trial on all issues, including liability,
pursuant to Rule 59, Fed. R. Civ. P. Moreover, Defendants continue to maintain, and have not
waived, their position that a damages-only retrial is not the proper solution to the trial errors here.
Liability and damages issues here are so intertwined that a retrial on damages-only is
impermissible, and, absent judgment for Defendants as a matter of law, the only appropriate
remedy is a new trial on all issues.


                                                  3
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 6 of 9 PageID #: 3218



(Pl. Mem. at 1 n. 1, 4). Plaintiff, however, argues that the Court should have allowed him the

option of pursuing a retrial as to punitive damages only, and then being afforded the choice

“whether to accept all of the remitted awards or face a new trial on actual, compensatory and

punitive damages.” (Pl. Mem. at 1). According to Plaintiff, he should not be required to accept

“either a punitive damages award of zero or face a new trial.” (Pl. Mem. at 4). In order to establish

grounds for reconsideration, Plaintiff must do more than express discontent with the options

presented by the Court or even establish that the Court had the option of crafting a different

remedy. Instead, Plaintiff must establish the Court’s Order constitutes “clear error” because the

Court ignored “controlling decisions” that require a different result. See Richgat, 783 Fed. Appx.

at 13.

         Here, Plaintiff does not identify any controlling decisions that required the Court to give

him the option of a trial as to punitive damages only. Indeed, the decisions cited by Plaintiff in

support of this argument do not even address remittitur. (Pl. Mem. at 2-3). Having failed to

identify any decisions that discuss the point raised in his brief, let alone decisions that would

require the Court to reach a different result, Plaintiff has manifestly not satisfied the strict standard

for reconsideration. In Armstrong v. Brookdale Univ. Hosp. & Med. Ctr., Plaintiff’s lead citation,

the Second Circuit found that a verdict sheet contained fundamental error, reversed judgment and

remanded for a new trial. 425 F.3d 126, 135-36 (2d Cir. 2005). Nothing in the Second Circuit’s

decision addressed remittitur, including whether a trial court may allow a plaintiff a choice

between a total award including zero dollars for a particular component of damages or a new trial.

Similarly, in Cann v. Ford Motor Co., 658 F.2d 54, 58-59 (2d Cir. 1981), the Second Circuit

remanded for a new trial where the verdict sheet was misleading and confusing and the opinion

did not discuss remittitur in any fashion. Nor was the appropriateness of remittitur at issue in




                                                   4
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 7 of 9 PageID #: 3219



Kosmynka v. Polaris Indus., Inc., 462 F.3d 74, 82 (2d Cir. 2006), where the Second Circuit

remanded a case for a new trial because of an inconsistent jury verdict. Finally, there was no

discussion of the appropriateness of remittitur in Morse v. Fusto, 804 F.3d 538 (2d Cir. 2015),

where the Second Circuit rejected the appellants’ arguments for a new trial.

B.      Other Courts Have Issued Conditional Remittitur Orders For “Zero Damages.”

        Contrary to Plaintiff’s implication that there was something extraordinary about the Court’s

Order remitting punitive damages to $0.00, other district courts have issued conditional remittitur

orders requiring plaintiffs to choose between zero damages for a particular claim or damages

component, or a new trial. The decision of the District of Connecticut in Ikram v. Waterbury Bd.

of Educ., Case. No. 3:95CV2478 (AHN), 1997 U.S. DIST. LEXIS 14619 (D. Conn. Sept. 9. 1997)

is illustrative. In that case, the district court held, post-trial, that the jury had improperly awarded

$100,000 in punitive damages against a municipality under Section 1983. Ikram, at *12-13. The

district court recognized that the plaintiff’s state law claim for intentional infliction of emotional

distress could support punitive damages, but that under applicable state law such a claim was

limited to the prevailing party’s litigation expenses. Id. at *13. The district court held that the

punitive damages award could not stand and found that “[a] new trial on “the issue of damages is

thus necessary.” Id. at *13. The district court, however, denied the defendants’ motion for a new

trial pursuant to Rule 59 of the Federal Rules of Civil Procedure conditioned on the plaintiff

accepting a remittitur of the punitive damages award against the municipality to zero, despite the

court’s recognition of the availability of punitive damages. Id. See also Taylor v. N.C. Dep’t of

Revenue, Case No. 3:12-cv-00860-MOC-DSC, 2015 U.S. DIST. LEXIS 94070, at *12-13 (D.N.C.

July 20, 2015) (reducing compensatory damages of $225,000 to zero and offering plaintiff choice

of accepting zero compensatory damages or a new trial on compensatory damages); Hafco




                                                   5
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 8 of 9 PageID #: 3220



Foundry & Mach. Co. v. GMS Mine Repair & Maint. Inc., Case No. 2018-1904, 2020 U.S. App.

LEXIS 8197, at *2 (Fed. Cir. March 16, 2020) (district court had remitted damages award from

$123,650 to zero and offered plaintiff choice of accepting remitted damages award of zero or new

trial on damages). Thus, by reducing the punitive damages award to zero, and offering Plaintiff

the choice of (i) accepting an award including actual and compensatory damages but zero punitive

damages, or (ii) a new trial, this Court did not ignore judicial precedent.

C.     Defendants Did Not Seek The Remedy Requested By Plaintiff.

       Plaintiff seeks to bolster his Motion by suggesting that Defendants sought a new trial on

punitive damages-only as the remedy for the problems relating to the verdict form. (Pl. Mem. at

3). This assertion is incorrect. Throughout their moving and reply briefs in support of their post-

trial motions, including the sentence quoted by Plaintiff (Pl. Mem. at 3), Defendants consistently

requested a “new trial” without qualification, not a “new trial on punitive damages only” or even

“a new trial on damages only.” (See, e.g., Defendants’ Memorandum, ECF No. 104, at 2 (“If the

case survives Rule 50, the Court should order a new trial under Rule 59 because cumulative errors

resulted in an inexplicable and unsustainable jury verdict”) (emphasis added); Defendants Reply,

ECF No. 109, at 13) (“Even if the Court had not told Defendants their arguments were preserved,

a new trial would be required to prevent manifest injustice.”) (emphasis added). Defendants have

not agreed and do not agree with Plaintiff’s unsupported assertion that a punitive damages-only

retrial is required (or even permitted). To the contrary, Defendants’ position is that either a

punitive damages-only retrial or a damages-only retrial is impermissible and the appropriate

remedy is a new trial on all issues. In any event, there is no basis for granting Plaintiff’s Motion

for Reconsideration.




                                                  6
Case 2:15-cv-00058-SIL Document 114 Filed 04/21/20 Page 9 of 9 PageID #: 3221



                                         CONCLUSION

         For the foregoing reasons, the Court should deny Plaintiff’s Motion for Reconsideration,

and grant Defendants such other and further relief as the Court deems just and proper.

Dated: New York, New York
       April 21, 2020

 GREENBERG TRAURIG, LLP                        SEYFARTH SHAW LLP

 By:         /s/ Alan Mansfield                By:         /s/ Howard M. Wexler
             Alan Mansfield                              Howard M. Wexler
             Stephen L. Saxl                             Paul H. Galligan
             William Wargo                               Meredith-Anne M. Berger
       200 Park Avenue                               620 Eighth Avenue
       New York, NY 10166                            New York, NY 10018
       Tel.: (212) 801-9200                          Tel.: (212) 218-5500
       Fax: (212) 801-6400                           Fax: (212) 218-5526
       mansfielda@gtlaw.com                          hwexler@seyfarth.com
       saxls@gtlaw.com                               pgalligan@seyfarth.com
       wargow@gtlaw.com                              mberger@seyfarth.com




                                                 7
